   Case 2:19-mj-02063-DUTY Document 1 Filed 05/16/19 Page 1 of 1 Page ID #:1



                                                                                                    ~ ~~~




                                                                                         2019 MAY 16 ~M ~~~ ~'
                                                                                             t~4~'i
                                                                                                   L1~~ r",'~'~..L~S
                                                                                                              _.._... _..--   _..__
                                                                                             R Y'   _.._~

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
               United States of America                              CASE NUMBER             ~ ~~~ o


                                                  P~,~„~~5,                                                        2 06
                                 ~.
               Siriporn Domsa aka: EDD
                                                                                     AFFIDAVIT RE
                                                DEFENDANT(S),                  OUT-OF-DISTRICT WARRANT



The above-namea ~tefendant was charged by:           Indictment
lIl X18'                                     DISLT1Ct Of Columbia                                   pn May 3, 2019
at               ❑ a.m./ ❑ p.m. The offense was allegedly committed on or about Ma~~n 2~, 2o~s
in violation of Title 22; ~8; See Indictment)      tJ.$.C.,$~CtjOn(S~ 2778; 1956(h); (See Indictment)
to wic: Violation of the Arms Export Control Act: Consniracv to Launder Monev.(See Indictment)

A warzant for defendant's 3ITeSt W3S ISSUP~ by:        USDC, District of Columbia Magistrate Judge G. Michael Harvey


Bond of$___                       _         was0set /Q recommended.

Type of Bond:

Relevant documents)on hand (attach):
Copy of Indictment and Arrest Warrant


I swear that the foregoing is true and correct to the best of my knowledge.

           to~before me,                                                                                                              by
                                                           `:~ ~ a 5
                                                          ~`': '~.~            tv Clerk.
                                                            •~~-.,~.
                                                             fA~ CA~'.w'~~0

                                                        1~02~-

Signature of Agent                                                      Print Name of Agent


US ICE -Homeland Security Investigations                                 HSI Special Agent
Agency                                                                 Title

CR-52(03198)                                AFFIDAVIT RE OUTAF-DISTRICT WARRANT
